       Case 3:18-cv-01413-SALM Document 35 Filed 07/02/20 Page 1 of 8



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

------------------------------x
                              :
TERESA RECUPERO               :          Civ. No. 3:18CV01413(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :
COMMISSIONER, SOCIAL          :
SECURITY ADMINISTRATION       :          July 2, 2020
                              :
------------------------------x

    RULING ON PLAINTIFF’S SUPPLEMENTAL MOTION FOR ATTORNEY’S FEES
              PURSUANT TO 42 U.S.C. §406(b) [Doc. #34]

      Plaintiff Theresa Recupero (“plaintiff”) has filed a

supplemental motion for attorney’s fees pursuant to 42 U.S.C.

§406(b), seeking an award of attorney’s fees in the amount of

$1,944.50. See Doc. #34 at 1. Plaintiff seeks this amount in

addition to the $8,747.50 previously awarded on February 28,

2020, see generally Doc. #33, for a total amended fee award of

$10,691.50. See Doc. #34 at 2.1 Defendant, Andrew M. Saul,

Commissioner, Social Security Administration (“defendant”) has

not filed a response to plaintiff’s supplemental motion. For the

reasons articulated below, plaintiff’s Supplemental Motion for

Attorney’s Fee Pursuant to 42 U.S.C. §406(b) [Doc. #34] is

GRANTED, absent objection, in the total amount of $10,691.50.




1 Plaintiff’s counsel represents that he has not yet received
payment of the $8,747.50 previously awarded. See Doc. #34 at 1
n.1.
                                     1
     Case 3:18-cv-01413-SALM Document 35 Filed 07/02/20 Page 2 of 8



     The award of $10,691.50 supersedes and replaces the

$8,747.50 in attorney’s fees previously awarded by the Court on

February 28, 2020. See Doc. #33.

A.   Background

     The Court presumes familiarity with the general background

of this matter, which is set forth in the Court’s Ruling on

Plaintiff’s Motion for Attorney’s Fee Pursuant to 42 U.S.C.

§406(b). See Doc. #33 at 1-4. The Court recites only that

background relevant to the motion that is now before the Court.

     On June 13, 2019, the undersigned granted plaintiff’s

motion to reverse the decision of the Commissioner, to the

extent that plaintiff sought a remand for further administrative

proceedings. See Doc. #22. Judgment entered on that same date.

[Doc. #23].

     On September 10, 2019, the parties filed a Stipulation for

Allowance of Fees under the Equal Access to Justice Act. [Doc.

#24]. Shortly thereafter, counsel for plaintiff filed a

Statement of Plaintiff’s Attorney’s Time re: Stipulation for

Attorney’s Fees Under the Equal Access to Justice Act, 28 U.S.C.

§2412(d). [Doc. #25]. On September 12, 2019, the Court granted

and so ordered the fee stipulation in the amount of $7,000. See

generally Doc. #26.

     On November 24, 2019, counsel for plaintiff filed a motion

seeking an award of $8,747.63 in attorney’s fees pursuant to 42

                                   2
       Case 3:18-cv-01413-SALM Document 35 Filed 07/02/20 Page 3 of 8



U.S.C. §406(b). See Doc. #27. On February 28, 2020, the Court

granted that motion, and awarded plaintiff’s counsel $8,747.50

in attorney’s fees. See generally Doc. #33.2

       On May 31, 2020, counsel for plaintiff filed a Supplemental

Motion for Attorney’s Fees Pursuant to 42 U.S.C. §406(b). [Doc.

#34]. Plaintiff seeks a supplemental award of attorney’s fees in

the amount of $1,944.50. See Doc. #34 at 1. Plaintiff seeks this

amount in addition to the attorney’s fees previously awarded,

$8,747.50, for a total amended award of $10,691.50. See id. at

1-2.

       Plaintiff states: “At the time that the Motion for

Attorney’s Fee Pursuant to 42 USC §406 (b) (Document #27) was

made, the Social Security Administration had advised that it was

withholding the sum of $11,785.00 (25% of the plaintiff’s

retroactive benefit) for the satisfaction of approved attorney’s

fees.” Doc. #34 at 2 (sic).3 However,

       [b]y “Amended Notice of Award” dated May 27, 2020 ...
       the Social Security Administration issued new advice,
       advising for the first time that the amount withheld in
       anticipation of payments to the attorney. The attorney
       fee period is April 2016 through October of 2019. The

2 The amount awarded differed slightly from that requested by
plaintiff because an amended Notice of Award issued after
plaintiff had filed the motion for attorney’s fees. See Doc.
#27-1 at 3; see also Doc. #33 at 6.

3 The reference to $11,785.00 appears to be a typographical
error. The amended award filed by defendant in response to
plaintiff’s original motion states that the SSA “withheld
$8,747.50” for the payment of attorney’s fees. Doc. #31 at 2.
                                     3
     Case 3:18-cv-01413-SALM Document 35 Filed 07/02/20 Page 4 of 8



     sum of $10,691.50 was withheld. This presumably includes
     the $8,747.50 previously ordered and not paid.

Doc. #34 at 2 (sic). Counsel for plaintiff “requests that the

total sum of $10,691.50 (consisting of $8,747.50 previously

awarded, plus $1,944.00 sought herein) be awarded to counsel,

representing 25% of the total past-due benefit.” Id.

B.   Legal Standard

     “Whenever a court renders a judgment favorable to a

claimant under this subchapter who was represented before the

court by an attorney, the court may determine and allow as part

of its judgment a reasonable fee for such representation, not in

excess of 25 percent of the total of the past-due benefits to

which the claimant is entitled[.]” 42 U.S.C. §406(b)(1)(A); see

also Rodriguez v. Colvin, 318 F. Supp. 3d 653, 657 (S.D.N.Y.

2018). Section “406(b) does not displace contingent-fee

agreements as the primary means by which fees are set for

successfully representing Social Security benefits claimants in

court. Rather, §406(b) calls for court review of such

arrangements as an independent check, to assure that they yield

reasonable results in particular cases.” Gisbrecht v. Barnhart,

535 U.S. 789, 807 (2002) (footnote omitted).

     When considering a fee application under section 406(b), “a

court’s primary focus should be on the reasonableness of the

contingency agreement in the context of the particular case; and


                                   4
     Case 3:18-cv-01413-SALM Document 35 Filed 07/02/20 Page 5 of 8



the best indicator of the ‘reasonableness’ of a contingency fee

in a social security case is the contingency percentage actually

negotiated between the attorney and client, not an hourly rate

determined under lodestar calculations.” Wells v. Sullivan, 907

F.2d 367, 371 (2d Cir. 1990). Ultimately, the attorney seeking

the award “must show that the fee sought is reasonable for the

services rendered.” Gisbrecht, 535 U.S. at 807.

    When determining the reasonableness of a fee sought

pursuant to section 406(b), the Court considers the following

factors: “(1) whether the requested fee is out of line with the

‘character of the representation and the results the

representation achieved;’ (2) whether the attorney unreasonably

delayed the proceedings in an attempt to increase the

accumulation of benefits and thereby increase his own fee; and

(3) whether ‘the benefits awarded are large in comparison to the

amount of the time counsel spent on the case.’” Sama v. Colvin,

No. 3:10CV01268(VLB)(TPS), 2014 WL 2921661, at *2 (D. Conn. June

25, 2014) (quoting Joslyn v. Barnhart, 389 F. Supp. 2d 454, 456

(W.D.N.Y. 2005)).

    “In the absence of a fixed-fee agreement, payment for an

attorney in a social security case is inevitably uncertain, and

any reasonable fee award must take account of that risk.” Wells,

907 F.2d at 371. “Thus, a reduction in the agreed-upon

contingency amount should not be made lightly[,]” Blizzard v.

                                   5
        Case 3:18-cv-01413-SALM Document 35 Filed 07/02/20 Page 6 of 8



Astrue, 496 F. Supp. 2d 320, 325 (S.D.N.Y. 2007), and is

appropriate only “when [the court] finds the amount to be

unreasonable.” Wells, 907 F.2d at 371.

C.   Discussion

     Plaintiff’s counsel states, as he did in his original

motion: “The undersigned, and the plaintiff, had agreed that the

fees charged by the undersigned for work before the Social

Security Administration and this Court would not exceed 25% of

past due benefits.” Doc. #34 at 3; see also Doc. #27 at 3.

Considering the representations of plaintiff’s counsel, and the

factors recited in Sama, the requested amended fee is

reasonable.

     First, there is no evidence that the proposed amended fee

is out of line with the “character of the representation and the

results the representation achieved.” Sama, 2014 WL 2921661, at

*2. As previously determined by the Court, and reiterated here,

plaintiff’s counsel achieved a fully favorable result for

plaintiff by securing a remand to the administrative level and

thereafter obtaining an award of past-due benefits. See Doc. #33

at 7.

     Second, and again as previously determined by the Court,

there is nothing to suggest that plaintiff’s counsel

unreasonably delayed the proceedings in an attempt to increase

the accumulation of benefits and increase his fee. See id.

                                      6
     Case 3:18-cv-01413-SALM Document 35 Filed 07/02/20 Page 7 of 8



    Third, the Court considers whether “the benefits awarded

are large in comparison to the amount of the time counsel spent

on the case.” Sama, 2014 2921661, at *2 (quotation marks

omitted). Plaintiff’s counsel spent 36.10 hours working on this

case at the District Court level. See Doc. #25 at 1. The EAJA

fees previously awarded in this action totaled $7,000 for 36.10

hours of work. See Doc. #26. The amended fee now requested

pursuant to 406(b) - $10,691.50 – translates to an hourly rate

of $296.16, which is still significantly lower than other

section 406(b) fee awards that have been approved in this

Circuit. See, e.g., Sama, 2014 WL 2921661, at *4 (approving

section 406(b) fee award at an effective hourly rate of

$785.30); Joslyn, 389 F. Supp. 2d at 455-57 (approving section

406(b) fee award at an effective hourly rate of $891.61);

Destefano v. Astrue, No. 05CV03534(NGG), 2008 WL 623197, at *6

(E.D.N.Y. Mar. 4, 2008) (approving section 406(b) fee award with

an hourly rate of $849.09), report and recommendation adopted,

2008 WL 2039471 (May 9, 2008). The Court finds that the amended

fee now requested pursuant to section 406(b) is reasonable and

would not be a windfall to plaintiff’s counsel.

    As acknowledged by plaintiff’s counsel, he must return to

plaintiff the $7,000.00 previously awarded by the Court under

the EAJA. See Doc. #34 at 5; see also Doc. #27 at 5; Gisbrecht,

535 U.S. at 796 (“Congress harmonized fees payable by the

                                   7
        Case 3:18-cv-01413-SALM Document 35 Filed 07/02/20 Page 8 of 8



Government under EAJA with fees payable under §406(b) out of the

claimant’s past-due Social Security benefits in this manner: Fee

awards may be made under both prescriptions, but the claimant’s

attorney must refund to the claimant the amount of the smaller

fee.” (citation and internal quotation marks omitted)).

D.   Conclusion

     For the reasons set forth herein, plaintiff’s Supplemental

Motion for Attorney’s Fees Pursuant to 42 U.S.C. §406(b) [Doc.

#34] is GRANTED, absent objection. Plaintiff’s counsel is

entitled to attorney’s fees in the total amended amount of

$10,691.50. The award of $10,691.50 supersedes and replaces the

$8,747.50 in attorney’s fees previously awarded by the Court on

February 28, 2020. See Doc. #33.

     Upon receipt of the amended award, Attorney Katz is ordered

to refund to plaintiff the amount of $7,000, and to thereafter

file a certification on the docket that he has done so.

     SO ORDERED at New Haven, Connecticut this 2nd day of July,

2020.

                                              /s/
                                    HON. SARAH A. L. MERRIAM
                                    UNITED STATES MAGISTRATE JUDGE




                                      8
